MEMORANDUM***
William Francis Reed, an Oregon state prisoner, appeals pro se the district court’s summary judgment dismissing his 42 U.S.C. § 1983 action for failure to exhaust administrative remedies. We have jurisdiction pursuant to 28 U.S.C. § 1291, we review de novo, Wyatt v. Terhune, No. 00-16568, 2003 WL 18500 at *6 (9th Cir. Jan. 2, 2003), and we affirm.
It is undisputed that Reed did not exhaust the administrative remedies provided by the prison grievance system prior to filing suit. Therefore, the district court properly dismissed the action. See McKinney v. Carey, 311 F.3d 1198, 1200 (9th Cir.2002) (per curiam). That the prison rejected Reed’s post-complaint grievance as untimely does not affect this analysis. See id. at 1200-01 (discussing rationale for strict adherence to pre-suit exhaustion requirement).
In light of our conclusion, we do not reach Reed’s remaining contentions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.